
	
		II
		Calendar No. 332
		112th CONGRESS
		2d Session
		H. R. 1837
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 1, 2012
			Received
		
		
			March 2, 2012
			Read the first time
		
		
			March 5, 2012
			Read the second time and placed on the
			 calendar
		
		AN ACT
		To address certain water-related concerns
		  on the San Joaquin River, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Sacramento-San Joaquin Valley
			 Water Reliability Act.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Central Valley Project Water Reliability
					Sec. 101. Amendment to purposes.
					Sec. 102. Amendment to definition.
					Sec. 103. Contracts.
					Sec. 104. Water transfers, improved water management, and
				conservation.
					Sec. 105. Fish, wildlife, and habitat restoration.
					Sec. 106. Restoration fund.
					Sec. 107. Additional authorities.
					Sec. 108. Bay-Delta Accord.
					Sec. 109. Natural and artificially spawned species.
					Sec. 110. Authorized service area.
					Sec. 111. Regulatory streamlining.
					Title II—San Joaquin River restoration
					Sec. 201. Repeal of the San Joaquin River
				settlement.
					Sec. 202. Purpose.
					Sec. 203. Definitions.
					Sec. 204. Implementation of restoration.
					Sec. 205. Disposal of property; title to
				facilities.
					Sec. 206. Compliance with applicable law.
					Sec. 207. Compliance with Central Valley Project Improvement
				Act.
					Sec. 208. No private right of action.
					Sec. 209. Implementation.
					Sec. 210. Repayment contracts and acceleration of repayment of
				construction costs.
					Sec. 211. Repeal.
					Sec. 212. Water supply mitigation.
					Sec. 213. Additional Authorities.
					Title III—Repayment contracts and acceleration of repayment of
				construction costs
					Sec. 301. Repayment contracts and acceleration of repayment of
				construction costs.
					Title IV—Bay-Delta Watershed water rights preservation and
				protection
					Sec. 401. Water rights and area-of-origin
				protections.
					Sec. 402. Sacramento River settlement contracts.
					Sec. 403. Sacramento River Watershed Water Service
				Contractors.
					Sec. 404. No redirected adverse impacts.
					Title V—Miscellaneous
					Sec. 501. Precedent.
				
			ICentral Valley
			 Project Water Reliability
			101.Amendment to
			 purposesSection 3402 of the
			 Central Valley Project Improvement Act (106 Stat. 4706) is amended—
				(1)in subsection (f),
			 by striking the period at the end; and
				(2)by adding at the
			 end the following:
					
						(g)to ensure that
				water dedicated to fish and wildlife purposes by this title is replaced and
				provided to Central Valley Project water contractors by December 31, 2016, at
				the lowest cost reasonably achievable; and
						(h)to facilitate and
				expedite water transfers in accordance with this
				Act.
						.
				102.Amendment to
			 definitionSection 3403 of the
			 Central Valley Project Improvement Act (106 Stat. 4707) is amended—
				(1)by amending
			 subsection (a) to read as follows:
					
						(a)the term
				anadromous fish means those native stocks of salmon (including
				steelhead) and sturgeon that, as of October 30, 1992, were present in the
				Sacramento and San Joaquin Rivers and their tributaries and ascend those rivers
				and their tributaries to reproduce after maturing in San Francisco Bay or the
				Pacific Ocean;
						;
				
				(2)in subsection (l), by striking
			 and,
				(3)in subsection (m),
			 by striking the period and inserting ; and, and
				(4)by adding at the
			 end the following:
					
						(n)the term reasonable flows
				means water flows capable of being maintained taking into account competing
				consumptive uses of water and economic, environmental, and social
				factors.
						.
				103.ContractsSection 3404 of the Central Valley Project
			 Improvement Act (106 Stat. 4708) is amended—
				(1)in the heading, by
			 striking Limitation on
			 contracting and contract reform and inserting
			 Contracts; and
				(2)by striking the
			 language of the section and by adding:
					
						(a)Renewal of
				existing long-Term contractsUpon request of the contractor, the
				Secretary shall renew any existing long-term repayment or water service
				contract that provides for the delivery of water from the Central Valley
				Project for a period of 40 years.
						(b)Administration
				of ContractsExcept as
				expressly provided by this Act, any existing long-term repayment or water
				service contract for the delivery of water from the Central Valley Project
				shall be administered pursuant to the Act of July 2, 1956 (70 Stat.
				483).
						(c)Delivery
				chargeBeginning on the date of the enactment of this Act, a
				contract entered into or renewed pursuant to this section shall include a
				provision that requires the Secretary to charge the other party to such
				contract only for water actually delivered by the
				Secretary.
						.
				104.Water
			 transfers, improved water management, and conservationSection 3405 of the Central Valley Project
			 Improvement Act (106 Stat. 4709) is amended as follows:
				(1)In subsection
			 (a)—
					(A)by inserting
			 before Except as provided herein the following: The
			 Secretary shall take all necessary actions to facilitate and expedite transfers
			 of Central Valley Project water in accordance with this Act or any other
			 provision of Federal reclamation law and the National Environmental Policy Act
			 of 1969.;
					(B)in paragraph
			 (1)(A), by striking to combination and inserting or
			 combination;
					(C)in paragraph (2),
			 by adding at the end the following:
						
							(E)The contracting
				district from which the water is coming, the agency, or the Secretary shall
				determine if a written transfer proposal is complete within 45 days after the
				date of submission of such proposal. If such district or agency or the
				Secretary determines that such proposal is incomplete, such district or agency
				or the Secretary shall state with specificity what must be added to or revised
				in order for such proposal to be complete.
							(F)Except as provided
				in this section, the Secretary shall not impose mitigation or other
				requirements on a proposed transfer, but the contracting district from which
				the water is coming or the agency shall retain all authority under State law to
				approve or condition a proposed
				transfer.
							;
				and
					(D)by adding at the
			 end the following:
						
							(4)Notwithstanding any other provision of
				Federal reclamation law—
								(A)the authority to
				make transfers or exchanges of, or banking or recharge arrangements using,
				Central Valley Project water that could have been conducted before October 30,
				1992, is valid, and such transfers, exchanges, or arrangements shall not be
				subject to, limited, or conditioned by this title; and
								(B)this title shall
				not supersede or revoke the authority to transfer, exchange, bank, or recharge
				Central Valley Project water that existed prior to October 30,
				1992.
								.
					(2)In subsection
			 (b)—
					(A)in the heading, by
			 striking METERING and inserting
			 MEASUREMENT; and
					(B)by inserting after
			 the first sentence the following: The contracting district or agency,
			 not including contracting districts serving multiple agencies with separate
			 governing boards, shall ensure that all contractor-owned water delivery systems
			 within its boundaries measure surface water at the district or agency’s
			 facilities up to the point the surface water is commingled with other water
			 supplies..
					(3)By striking
			 subsection (d).
				(4)By redesignating
			 subsections (e) and (f) as subsections (d) and (e), respectively.
				(5)By amending
			 subsection (e)(as redesignated by paragraph (4))—
					(A)by striking
			 as a result of the increased repayment and inserting that
			 exceed the cost-of-service;
					(B)by inserting
			 the delivery of  after rates applicable to;
			 and
					(C)by striking
			 , and all increased revenues received by the Secretary as a result of
			 the increased water prices established under subsection 3405(d) of this
			 section,.
					105.Fish, wildlife,
			 and habitat restorationSection 3406 of the Central Valley Project
			 Improvement Act (106 Stat. 4714) is amended as follows:
				(1)In subsection
			 (b)—
					(A)in paragraph
			 (1)(B)—
						(i)by
			 striking is authorized and directed to and inserting
			 may;
						(ii)by
			 inserting reasonable water after to
			 provide;
						(iii)by striking anadromous fish, except
			 that such and inserting anadromous fish. Such;
						(iv)by striking Instream flow
			 and inserting Reasonable instream flow;
						(v)by
			 inserting and the National Marine Fisheries Service after
			 United States Fish and Wildlife Service; and
						(vi)by
			 striking California Department of Fish and Game and inserting
			 United States Geological Survey;
						(B)in paragraph
			 (2)—
						(i)by
			 striking primary purpose and inserting
			 purposes;
						(ii)by
			 striking but not limited to before additional
			 obligations; and
						(iii)by
			 adding after the period the following: All Central Valley Project water
			 used for the purposes specified in this paragraph shall be credited to the
			 quantity of Central Valley Project yield dedicated and managed under this
			 paragraph by determining how the dedication and management of such water would
			 affect the delivery capability of the Central Valley Project during the 1928 to
			 1934 drought period after fishery, water quality, and other flow and
			 operational requirements imposed by terms and conditions existing in licenses,
			 permits, and other agreements pertaining to the Central Valley Project under
			 applicable State or Federal law existing on October 30, 1992, have been met. To
			 the fullest extent possible and in accordance with section 3411, Central Valley
			 Project water dedicated and managed pursuant to this paragraph shall be reused
			 to fulfill the Secretary’s remaining contractual obligations to provide Central
			 Valley Project water for agricultural or municipal and industrial
			 purposes.;
						(C)by amending
			 paragraph (2)(C) to read:
						
							(C)If by March 15th
				of any year the quantity of Central Valley Project water forecasted to be made
				available to water service or repayment contractors in the Delta Division of
				the Central Valley Project is below 75 percent of the total quantity of water
				to be made available under said contracts, the quantity of Central Valley
				Project yield dedicated and managed for that year under this paragraph shall be
				reduced by 25
				percent.
							.
					(2)By adding at the
			 end the following:
					
						(i)Satisfaction of
				purposesBy pursuing the activities described in this section,
				the Secretary shall be deemed to have met the mitigation, protection,
				restoration, and enhancement purposes of this
				title.
						.
				106.Restoration
			 fund
				(a)In
			 generalSection 3407(a) of
			 the Central Valley Project Improvement Act (106 Stat. 4726) is amended as
			 follows:
					(1)By inserting
			 (1) In
			 General.— before There is
			 hereby.
					(2)By striking
			 Not less than 67 percent and all that follows through
			 Monies and inserting Monies.
					(3)By adding at the
			 end the following:
						
							(2)ProhibitionsThe
				Secretary may not directly or indirectly require a donation or other payment to
				the Restoration Fund—
								(A)or environmental restoration or
				mitigation fees not otherwise provided by law, as a condition to—
									(i)providing for the storage or
				conveyance of non-Central Valley Project water pursuant to Federal reclamation
				laws; or
									(ii)the delivery of water pursuant to
				section 215 of the Reclamation Reform Act of 1982 (Public Law
				97–293; 96 Stat. 1270); or
									(B)for any water that is delivered with
				the sole intent of groundwater
				recharge.
								.
					(b)Certain
			 paymentsSection 3407(c)(1)
			 of the Central Valley Project Improvement Act is amended—
					(1)by striking
			 mitigation and restoration;
					(2)by striking
			 provided for or; and
					(3)by striking
			 of fish, wildlife and all that follows through the period and
			 inserting of carrying out all activities described in this
			 title..
					(c)Adjustment and
			 Assessment of Mitigation and Restoration PaymentsSection
			 3407(d)(2) of the Central Valley Project Improvement Act is amended by
			 inserting , or after October 1, 2013, $4 per megawatt-hour for Central
			 Valley Project power sold to power contractors (October 2013 price
			 levels) after $12 per acre-foot (October 1992 price levels) for
			 municipal and industrial water sold and delivered by the Central Valley
			 Project.
				(d)Completion of
			 actionsSection 3407(d)(2)(A)
			 of the Central Valley Project Improvement Act is amended by inserting no
			 later than December 31, 2020, after That upon the completion of
			 the fish, wildlife, and habitat mitigation and restoration actions mandated
			 under section 3406 of this title,.
				(e)Report; advisory
			 boardSection 3407 of the
			 Central Valley Project Improvement Act (106 Stat. 4714) is amended by adding at
			 the end the following:
					
						(g)Report on
				expenditure of fundsAt the end of each fiscal year, the
				Secretary, in consultation with the Restoration Fund Advisory Board, shall
				submit to Congress a plan for the expenditure of all of the funds deposited
				into the Restoration Fund during the preceding fiscal year. Such plan shall
				contain a cost-effectiveness analysis of each expenditure.
						(h)Advisory
				board
							(1)EstablishmentThere
				is hereby established the Restoration Fund Advisory Board (hereinafter in this
				section referred to as the Advisory Board) composed of 12
				members selected by the Secretary, each for four-year terms, one of whom shall
				be designated by the Secretary as Chairman. The members shall be selected so as
				to represent the various Central Valley Project stakeholders, four of whom
				shall be from CVP agricultural users, three from CVP municipal and industrial
				users, three from CVP power contractors, and two at the discretion of the
				Secretary. The Secretary and the Secretary of Commerce may each designate a
				representative to act as an observer of the Advisory Board.
							(2)DutiesThe
				duties of the Advisory Board are as follows:
								(A)To meet at least
				semiannually to develop and make recommendations to the Secretary regarding
				priorities and spending levels on projects and programs carried out pursuant to
				the Central Valley Project Improvement Act.
								(B)To ensure that any
				advice or recommendation made by the Advisory Board to the Secretary reflect
				the independent judgment of the Advisory Board.
								(C)Not later than
				December 31, 2013, and annually thereafter, to transmit to the Secretary and
				Congress recommendations required under subparagraph (A).
								(D)Not later than December 31, 2013, and
				biennially thereafter, to transmit to Congress a report that details the
				progress made in achieving the actions mandated under section 3406 of this
				title.
								(3)AdministrationWith
				the consent of the appropriate agency head, the Advisory Board may use the
				facilities and services of any Federal
				agency.
							.
				107.Additional
			 authorities
				(a)Authority for
			 certain activitiesSection 3408(c) of the Central Valley Project
			 Improvement Act (106 Stat. 4728) is amended to read as follows:
					
						(c)Contracts for
				additional storage and delivery of water
							(1)In
				generalThe Secretary is authorized to enter into contracts
				pursuant to Federal reclamation law and this title with any Federal agency,
				California water user or water agency, State agency, or private organization
				for the exchange, impoundment, storage, carriage, and delivery of nonproject
				water for domestic, municipal, industrial, fish and wildlife, and any other
				beneficial purpose.
							(2)LimitationNothing
				in this subsection shall be deemed to supersede the provisions of section 103
				of Public Law
				99–546 (100 Stat. 3051).
							(3)Authority for
				certain activitiesThe Secretary shall use the authority granted
				by this subsection in connection with requests to exchange, impound, store,
				carry, or deliver nonproject water using Central Valley Project facilities for
				any beneficial purpose.
							(4)RatesThe Secretary shall develop rates not to
				exceed the amount required to recover the reasonable costs incurred by the
				Secretary in connection with a beneficial purpose under this subsection. Such
				rates shall be charged to a party using Central Valley Project facilities for
				such purpose. Such costs shall not include any donation or other payment to the
				Restoration Fund.
							(5)ConstructionThis
				subsection shall be construed and implemented to facilitate and encourage the
				use of Central Valley Project facilities to exchange, impound, store, carry, or
				deliver nonproject water for any beneficial
				purpose.
							.
				(b)Reporting
			 requirementsSection 3408(f) of the Central Valley Project
			 Improvement Act (106 Stat. 4729) is amended—
					(1)by striking
			 Interior and Insular Affairs and the Committee on Merchant Marine and
			 Fisheries and inserting Natural Resources;
					(2)in the second
			 sentence, by inserting before the period at the end the following: ,
			 including progress on the plan required by subsection (j); and
					(3)by adding at the
			 end the following: The filing and adequacy of such report shall be
			 personally certified to the Committees referenced above by the Regional
			 Director of the Mid-Pacific Region of the Bureau of
			 Reclamation..
					(c)Project yield
			 increaseSection 3408(j) of the Central Valley Project
			 Improvement Act (106 Stat. 4730) is amended as follows:
					(1)By redesignating
			 paragraphs (1) through (7) as subparagraphs (A) through (G),
			 respectively.
					(2)By striking In order to minimize
			 adverse effects, if any, upon and inserting (1)
			 In general.—In
			 order to minimize adverse effects upon.
					(3)By striking needs, the
			 Secretary, and all that follows through submit to the Congress,
			 a and inserting needs, the Secretary, on a priority basis and
			 not later than September 30, 2013, shall submit to Congress a.
					(4)By striking
			 increase, and all that follows through options:
			 and inserting increase, as soon as possible but not later than September
			 30, 2016 (except for the construction of new facilities which shall not be
			 limited by that deadline), the water of the Central Valley Project by the
			 amount dedicated and managed for fish and wildlife purposes under this title
			 and otherwise required to meet the purposes of the Central Valley Project
			 including satisfying contractual obligations. The plan required by this
			 subsection shall include recommendations on appropriate cost-sharing
			 arrangements and authorizing legislation or other measures needed to implement
			 the intent, purposes, and provisions of this subsection and a description of
			 how the Secretary intends to use the following options—.
					(5)In subparagraph (A), by inserting
			 and construction of new water storage facilities before the
			 semicolon.
					(6)In subparagraph
			 (F), by striking and at the end.
					(7)In subparagraph
			 (G), by striking the period and all that follows through the end of the
			 subsection and inserting ; and.
					(8)By inserting after
			 subparagraph (G) the following:
						
							(H)Water banking and
				recharge.
							.
					(9)By adding at the
			 end the following:
						
							(2)Implementation
				of planThe Secretary shall implement the plan required by
				paragraph (1) commencing on October 1, 2013. In order to carry out this
				subsection, the Secretary shall coordinate with the State of California in
				implementing measures for the long-term resolution of problems in the San
				Francisco Bay/Sacramento-San Joaquin Delta Estuary.
							(3)Failure of the
				planNotwithstanding any
				other provision of Federal reclamation law, if by September 30, 2016, the plan
				required by paragraph (1) fails to increase the annual delivery capability of
				the Central Valley Project by 800,000 acre-feet, implementation of any
				non-mandatory action under section 3406(b)(2) shall be suspended until the plan
				achieves an increase in the annual delivery capability of the Central Valley
				Project by 800,000
				acre-feet.
							.
					(d)Technical
			 correctionSection 3408(h) of the Central Valley Project
			 Improvement Act (106 Stat. 4729) is amended—
					(1)in paragraph (1),
			 by striking paragraph (h)(2) and inserting paragraph
			 (2); and
					(2)in paragraph (2),
			 by striking paragraph (h)(i) and inserting paragraph
			 (1).
					(e)Water storage
			 project constructionThe
			 Secretary, acting through the Commissioner of the Bureau of Reclamation, may
			 partner or enter into an agreement on the water storage projects identified in
			 section 103(d)(1) of the Water Supply Reliability, and Environmental
			 Improvement Act (Public Law 108–361)(and Acts
			 supplemental and amendatory to the Act) with local joint powers authorities
			 formed pursuant to State law by irrigation districts and other local water
			 districts and local governments within the applicable hydrologic region, to
			 advance these projects. No additional Federal funds are authorized for the
			 activities authorized in sections 103(d)(1)(A)(i), 103(d)(1)(A)(ii), and
			 103(d)(1)(A)(iii) of
			 Public Law
			 108–361. However, each water storage project under sections
			 103(d)(1)(A)(i), 103(d)(1)(A)(ii), and 103(d)(1)(A)(iii) of
			 Public Law
			 108–361 is authorized for construction if non-Federal funds are
			 used for financing and constructing the project.
				108.Bay-Delta
			 Accord
				(a)Congressional
			 direction regarding central valley project and California state water project
			 operationsThe Central Valley
			 Project and the State Water Project shall be operated pursuant to the water
			 quality standards and operational constraints described in the
			 Principles for Agreement on the Bay-Delta Standards Between the State of
			 California and the Federal Government dated December 15, 1994, and such
			 operations shall proceed without regard to the Endangered Species Act of 1973
			 (16 U.S.C. 1531 et
			 seq.) or any other law pertaining to the operation of the
			 Central Valley Project and the California State Water Project. Implementation
			 of this section shall be in strict conformance with the Principles for
			 Agreement on the Bay-Delta Standards Between the State of California and the
			 Federal Government dated December 15, 1994.
				(b)Application of
			 laws to othersNeither a
			 Federal department nor the State of California, including any agency or board
			 of the State of California, shall impose on any water right obtained pursuant
			 to State law, including a pre-1914 appropriative right, any condition that
			 restricts the exercise of that water right in order to conserve, enhance,
			 recover or otherwise protect any species that is affected by operations of the
			 Central Valley Project or California State Water Project. Nor shall the State
			 of California, including any agency or board of the State of California,
			 restrict the exercise of any water right obtained pursuant to State law,
			 including a pre-1914 appropriative right, in order to protect, enhance, or
			 restore under the Public Trust Doctrine any public trust value. Implementation
			 of the Principles for Agreement on the Bay-Delta Standards Between the
			 State of California and the Federal Government dated December 15, 1994,
			 shall be in strict compliance with the water rights priority system and
			 statutory protections for areas of origin.
				(c)CostsNo
			 cost associated with the implementation of this section shall be imposed
			 directly or indirectly on any Central Valley Project contractor, or any other
			 person or entity, unless such costs are incurred on a voluntary basis.
				(d)Native species
			 protectionCalifornia law is preempted with respect to any
			 restriction on the quantity or size of nonnative fish taken or harvested that
			 preys upon one or more native fish species that occupy the Sacramento and San
			 Joaquin Rivers and their tributaries or the Sacramento-San Joaquin Rivers
			 Delta.
				109.Natural and
			 artificially spawned speciesAfter the date of the enactment of this
			 title, and regardless of the date of listing, the Secretaries of the Interior
			 and Commerce shall not distinguish between natural-spawned and hatchery-spawned
			 or otherwise artificially propagated strains of a species in making any
			 determination under the Endangered Species Act of 1973 (16 U.S.C. 1531 et
			 seq.) that relates to any anadromous fish species present in
			 the Sacramento and San Joaquin Rivers or their tributaries and ascend those
			 rivers and their tributaries to reproduce after maturing in San Francisco Bay
			 or the Pacific Ocean.
			110.Authorized
			 service areaThe authorized
			 service area of the Central Valley Project shall include the area within the
			 boundaries of the Kettleman City Community Services District, California, as
			 those boundaries exist on the date of the enactment of this title.
			 Notwithstanding the provisions of the Act of October 30, 1992 (Public Law
			 102–575, 106 Stat. 4600 et seq.), upon enactment of this title,
			 the Secretary is authorized and directed to enter into a long-term contract in
			 accordance with the reclamation laws with the Kettleman City Community Services
			 District, California, for the delivery of up to 900 acre-feet of Central Valley
			 Project water for municipal and industrial use. The Secretary may temporarily
			 reduce deliveries of the quantity of water made available pursuant to up to 25
			 percent of such total whenever reductions due to hydrologic circumstances are
			 imposed upon agricultural deliveries of Central Valley Project water. If any
			 additional infrastructure or related-costs are needed to implement this
			 section, such costs shall be the responsibility of the non-Federal
			 entity.
			111.Regulatory
			 streamlining
				(a)Applicability of
			 certain lawsFiling of a
			 Notice of Determination or a Notice of Exemption for any project, including the
			 issuance of a permit under State law, related to any project of the CVP or the
			 delivery of water therefrom in accordance with the California Environmental
			 Quality Act shall be deemed to meet the requirements of section 102(2)(C) of
			 the National Environmental Protection Act of 1969 (42 U.S.C.
			 4332(2)(C)) for that project or permit.
				(b)Continuation of
			 projectThe Bureau of Reclamation shall not be required to cease
			 or modify any major Federal action or other activity related to any project of
			 the CVP or the delivery of water there from pending completion of judicial
			 review of any determination made under the National Environmental Protection
			 Act of 1969 (42
			 U.S.C. 4332(2)(C)).
				(c)Project
			 definedFor the purposes of this section:
					(1)CvpThe
			 term CVP means the Central Valley Project.
					(2)ProjectThe
			 term project—
						(A)means an activity
			 that—
							(i)is
			 undertaken by a public agency, funded by a public agency, or that requires an
			 issuance of a permit by a public agency;
							(ii)has
			 a potential to result in physical change to the environment; and
							(iii)may be subject
			 to several discretionary approvals by governmental agencies;
							(B)may include
			 construction activities, clearing or grading of land, improvements to existing
			 structures, and activities or equipment involving the issuance of a permit;
			 or
						(C)as defined under
			 the California Environmental Quality Act in section 21065 of the California
			 Public Resource Code.
						IISan
			 Joaquin River restoration
			201.Repeal of the
			 San Joaquin River settlementAs of the date of enactment of this title,
			 the Secretary shall cease any action to implement the Stipulation of Settlement
			 (Natural Resources Defense Council, et al. v. Kirk Rodgers, et al., Eastern
			 District of California, No. Civ. S–88–1658 LKK/GGH).
			202.PurposeSection 10002 of the San Joaquin River
			 Restoration Settlement Act (Public Law
			 111–11) is amended by striking implementation of the
			 Settlement and inserting restoration of the San Joaquin
			 River.
			203.DefinitionsSection 10003 of the San Joaquin River
			 Restoration Settlement Act (Public Law
			 111–11) is amended—
				(1)by striking
			 paragraph (1) and inserting the following:
					
						(1)The term Restoration Flows
				means the additional water released or bypassed from Friant Dam to insure that
				the target flow entering Mendota Pool, located approximately 62 river miles
				downstream from Friant Dam, does not fall below 50 cubic feet per
				second.
						;
				
				(2)by striking
			 paragraph (3) and inserting the following:
					
						(3)The term Water Year means
				March 1 through the last day of February of the following Calendar Year, both
				dates inclusive.
						; and
				
				(3)by adding at the
			 end the following new paragraph:
					
						(4)The term Critical Water Year
				means when the total unimpaired runoff at Friant Dam is less than 400,000
				acre-feet, as forecasted as of March 1 of that water year by the California
				Department of Water
				Resources.
						.
				204.Implementation
			 of restorationSection 10004
			 of the San Joaquin River Restoration Settlement Act (Public Law
			 111–11) is amended—
				(1)in subsection
			 (a)—
					(A)in the matter
			 preceding paragraph (1), by striking authorized and directed and
			 all that follows through in the Settlement: and inserting
			 authorized to carry out the following:;
					(B)by striking
			 paragraphs (1), (2), (4), and (5);
					(C)in paragraph
			 (3)—
						(i)by
			 striking (3) and inserting (1); and
						(ii)by
			 striking paragraph 13 of the Settlement and inserting
			 this part; and
						(D)by adding at the
			 end the following new paragraphs:
						
							(2)In each Water
				Year, commencing in the Water Year starting on March 1, 2013—
								(A)shall modify
				Friant Dam operations so as to release the Restoration Flows for that Water
				Year, except in any Critical Water Year;
								(B)shall ensure that
				the release of Restoration Flows are maintained at the level prescribed by this
				part, but that Restoration Flows do not reach downstream of Mendota
				Pool;
								(C)shall release the
				Restoration Flows in a manner that improves the fishery in the San Joaquin
				River below Friant Dam, but upstream of Gravelly Ford in existence as of the
				date of the enactment of this part, and the associated riparian habitat;
				and
								(D)may, without
				limiting the actions required under paragraphs (A) and (C) and subject to
				subsections 10004(a)(3) and 10004(l), use the Restoration Flows to enhance or
				restore a warm water fishery downstream of Gravelly Ford to and including
				Mendota Pool, if the Secretary determines that it is reasonable, prudent, and
				feasible to do so; and
								(3)Not later than 1
				year after the date of the enactment of this section, the Secretary shall
				develop and implement, in cooperation with the State of California, a
				reasonable plan, to fully recirculate, recapture, reuse, exchange, or transfer
				all Restoration Flows and provide such recirculated, recaptured, reused,
				exchanged, or transferred flows to those contractors within the Friant
				Division, Hidden Unit, and Buchanan Unit of the Central Valley Project that
				relinquished the Restoration Flows so recirculated, recaptured, reused,
				exchanged, or transferred. Such a plan shall address any impact on ground water
				resources within the service area of the Friant Division, Hidden Unit, and
				Buchanan Unit of the Central Valley Project and mitigation may include ground
				water banking and recharge projects. Such a plan shall not impact the water
				supply or water rights of any entity outside the Friant Division, Hidden unit,
				and Buchanan Unit of the Central Valley Project. Such a plan shall be subject
				to applicable provisions of California water law and the Secretary’s use of
				Central Valley Project facilities to make Project water (other than water
				released from Friant Dam pursuant to this part) and water acquired through
				transfers available to existing south-of-Delta Central Valley Project
				contractors.
							;
					(2)in subsection
			 (b)—
					(A)in paragraph (1), by striking the
			 Settlement and inserting this part; and
					(B)in paragraph (2),
			 by striking the Settlement and inserting this
			 part;
					(3)in subsection (c), by striking the
			 Settlement and inserting this part;
				(4)by striking
			 subsection (d) and inserting the following:
					
						(d)Mitigation of
				impactsPrior to October 1, 2013, the Secretary shall
				identify—
							(1)the impacts
				associated with the release of Restoration Flows prescribed in this
				part;
							(2)the measures which
				shall be implemented to mitigate impacts on adjacent and downstream water
				users, landowners and agencies as a result of Restoration Flows prescribed in
				this part; and
							(3)prior to the
				implementation of decisions or agreements to construct, improve, operate, or
				maintain facilities that the Secretary determines are needed to implement this
				part, the Secretary shall implement all mitigations measures identified in
				subsection (d)(2) before Restoration Flows are
				commenced.
							;
				(5)in subsection (e), by striking the
			 Settlement and inserting this part;
				(6)in subsection (f),
			 by striking the Settlement and all that follows through
			 section 10011 and insert this part;
				(7)in subsection
			 (g)—
					(A)by striking
			 the Settlement and before this part; and
					(B)by striking
			 or exchange contract and inserting exchange contract, or
			 water rights settlement or holding contracts;
					(8)in subsection
			 (h)—
					(A)by striking
			 Interim in the header;
					(B)in paragraph
			 (1)—
						(i)in
			 the matter preceding subparagraph (A), by striking Interim Flows under
			 the Settlement and inserting Restoration Flows under this
			 part;
						(ii)in
			 subparagraph (C)—
							(I)in clause (i), by
			 striking Interim and inserting Restoration;
			 and
							(II)in clause (ii),
			 by inserting and after the semicolon;
							(iii)in
			 subparagraph (D), by striking and at the end; and
						(iv)by
			 striking subparagraph (E);
						(C)in paragraph
			 (2)—
						(i)by
			 striking Interim and inserting
			 Restoration;
						(ii)by
			 striking subparagraph (A); and
						(iii)by
			 striking (B) exceed and inserting exceed;
						(D)in paragraph (3),
			 by striking Interim and inserting Restoration;
			 and
					(E)by striking
			 paragraph (4) and inserting the following:
						
							(4)ClaimsWithin
				60 days of enactment of this Act the Secretary shall promulgate a rule
				establishing a claims process to address current and future claims including,
				but not limited to, ground water seepage, flooding, or levee instability
				damages caused as a result of, arising out of, or related to implementation of
				subtitle A of title X of
				Public Law
				111–11.
							;
				
					(9)in subsection
			 (i)—
					(A)in paragraph
			 (1)—
						(i)in the matter preceding subparagraph (A),
			 by striking the Settlement and parts I and III and inserting
			 this part;
						(ii)in
			 subparagraph (A), by inserting and after the semicolon;
						(iii)in
			 subparagraph (B)—
							(I)by striking
			 additional amounts authorized to be appropriated, including the;
			 and
							(II)by striking
			 ; and  and inserting a period; and
							(iv)by
			 striking subparagraph (C); and
						(B)by striking
			 paragraph (3); and
					(10)by adding at the
			 end the following new subsections:
					
						(k)No impacts on
				other interestsNo Central Valley Project or other water other
				than San Joaquin River water impounded by or bypassed from Friant Dam shall be
				used to implement subsection (a)(2) unless such use is on a voluntary basis. No
				cost associated with the implementation of this section shall be imposed
				directly or indirectly on any Central Valley Project contractor, or any other
				person or entity, outside the Friant Division, the Hidden Unit, or the Buchanan
				Unit, unless such costs are incurred on a voluntary basis. The implementation
				of this part shall not result directly or indirectly in any reduction in water
				supplies or water reliability on any Central Valley Project contractor, any
				State Water Project contractor, or any other person or entity, outside the
				Friant Division, the Hidden Unit, or the Buchanan Unit, unless such reductions
				or costs are incurred on a voluntary basis.
						(l)PriorityAll
				actions taken under this part shall be subordinate to the Secretary’s use of
				Central Valley Project facilities to make Project water available to Project
				contractors, other than water released from the Friant Dam pursuant to this
				part.
						(m)In
				generalNotwithstanding section 8 of the Reclamation Act of 1902,
				except as provided in this part, including title IV of the Sacramento and San
				Joaquin Valleys Water Reliability Act, this part preempts and supersedes any
				State law, regulation, or requirement that imposes more restrictive
				requirements or regulations on the activities authorized under this part.
				Nothing in this part shall alter or modify the obligations, if any, of the
				Friant Division, Hidden Unit, and Buchanan Unit of the Central Valley Project,
				or other water users on the San Joaquin River or its tributaries, under orders
				issued by the State Water Resources Control Board pursuant to the
				Porter-Cologne Water Quality Control Act (California Water Code sections 13000
				et seq.). Any such order shall be consistent with the congressional
				authorization for any affected Federal facility as it pertains to the Central
				Valley Project.
						(n)Project
				implementationProjects to implement this title shall be phased
				such that each project shall follow the sequencing identified below and include
				at least the—
							(1)project purpose
				and need;
							(2)identification of
				mitigation measures;
							(3)appropriate
				environmental review; and
							(4)prior to releasing
				Restoration Flows under this part, the Secretary shall—
								(A)complete the
				implementation of mitigation measures required; and
								(B)complete
				implementation of the project.
								.
				
				205.Disposal of
			 property; title to facilitiesSection 10005 of the San Joaquin River
			 Restoration Settlement Act (Public Law
			 111–11) is amended—
				(1)in subsection (a),
			 by striking the Settlement authorized by this part and inserting
			 this part;
				(2)in subsection
			 (b)—
					(A)in paragraph
			 (1)—
						(i)by
			 striking (1) In
			 general.—The Secretary and inserting The
			 Secretary; and
						(ii)by
			 striking the Settlement authorized by this part and inserting
			 this part; and
						(B)by striking
			 paragraph (2); and
					(3)in subsection
			 (c)—
					(A)in paragraph (1),
			 by striking the Settlement and inserting this
			 part;
					(B)in paragraph
			 (2)—
						(i)by
			 striking through the exercise of its eminent domain authority;
			 and
						(ii)by
			 striking the Settlement and inserting this part;
			 and
						(C)in paragraph (3),
			 by striking section 10009(c) and inserting section
			 10009.
					206.Compliance with
			 applicable lawSection 10006
			 of the San Joaquin River Restoration Settlement Act (Public Law
			 111–11) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (1),
			 by inserting unless otherwise provided by this part before the
			 period at the end; and
					(B)in paragraph (2),
			 by striking the Settlement and inserting this
			 part;
					(2)in subsection (b),
			 by inserting , unless otherwise provided by this part before the
			 period at the end;
				(3)in subsection
			 (c)—
					(A)in paragraph (2),
			 by striking section 10004 and inserting this
			 part; and
					(B)in paragraph (3),
			 by striking the Settlement and inserting this
			 part; and
					(4)in subsection
			 (d)—
					(A)by inserting
			 , including without limitation to sections 10004(d) and 10004(h)(4) of
			 this part, after implementing this part; and
					(B)by striking
			 for implementation of the Settlement.
					207.Compliance with
			 Central Valley Project Improvement ActSection 10007 of the San Joaquin River
			 Restoration Settlement Act (Public Law
			 111–11) is amended—
				(1)in the matter
			 preceding paragraph (1),
					(A)by striking
			 the Settlement and inserting enactment of this
			 part; and
					(B)by inserting:
			 and the obligations of the Secretary and all other parties to protect
			 and keep in good condition any fish that may be planted or exist below Friant
			 Dam including any obligations under section 5937 of the California Fish and
			 Game Code and the public trust doctrine, and those of the Secretary and all
			 other parties under the Endangered Species Act of 1973 (16 U.S.C. 1531 et
			 seq.). before , provided; and
					(2)in paragraph (1),
			 by striking , as provided in the Settlement.
				208.No private
			 right of actionSection
			 10008(a) of the San Joaquin River Restoration Settlement Act (Public Law
			 111–11) is amended—
				(1)by striking
			 not a party to the Settlement after person or
			 entity; and
				(2)by striking
			 or the Settlement before the period and inserting unless
			 otherwise provided by this part. Any Central Valley Project long-term water
			 service or repayment contractor within the Friant Division, Hidden unit, or
			 Buchanan Unit adversely affected by the Secretary’s failure to comply with
			 section 10004(a)(3) of this part may bring an action against the Secretary for
			 injunctive relief or damages, or both..
				209.ImplementationSection 10009 of the San Joaquin River
			 Restoration Settlement Act (Public Law
			 111–11) is amended—
				(1)in the header by
			 striking ; settlement
			 fund;
				(2)in subsection
			 (a)—
					(A)in paragraph
			 (1)—
						(i)by striking the Settlement
			 the first place it appears and inserting this part;
						(ii)by
			 striking , estimated to total and all that follows through
			 subsection (b)(1),; and
						(iii)by
			 striking provided however, and all that follows through
			 $110,000,000 of State funds;
						(B)in paragraph
			 (2)—
						(i)in
			 subparagraph (A), by striking (A)
			 In
			 general.—The Secretary and inserting The
			 Secretary;
						(ii)by
			 striking subparagraph (B); and
						(C)in paragraph
			 (3)—
						(i)by
			 striking Except as provided in the Settlement, to and inserting
			 To; and
						(ii)by
			 striking this Settlement and inserting this
			 part;
						(3)in subsection
			 (b)(1)—
					(A)by striking
			 In addition through however, that the and
			 inserting The;
					(B)by striking
			 such additional appropriations only in amounts equal to;
			 and
					(C)by striking or the
			 Settlement before the period;
					(4)in subsection
			 (c)—
					(A)in paragraph
			 (1)—
						(i)in
			 the matter preceding subparagraph (A), by striking the
			 Settlement and inserting this part;
						(ii)in
			 subparagraph (C), by striking from the sale of water pursuant to the
			 Settlement, or; and
						(iii)in
			 subparagraph (D), by striking the Settlement and inserting
			 this part;
						(B)in paragraph (2),
			 by striking the Settlement and before this part;
			 and
					(5)by striking
			 subsections (d) through (f).
				210.Repayment
			 contracts and acceleration of repayment of construction costsSection 10010 of the San Joaquin River
			 Restoration Settlement Act (Public Law
			 111–11) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (3)(D), by striking the
			 Settlement and before this part; and
					(B)in paragraph (4)(C), by striking the
			 Settlement and before this part;
					(2)in subsection (c),
			 by striking paragraph (3);
				(3)in subsection
			 (d)(1), by striking the Settlement in both places it appears and
			 inserting this part;
				(4)in subsection
			 (e)—
					(A)in paragraph
			 (1)—
						(i)by
			 striking Interim Flows or Restoration Flows, pursuant to paragraphs 13
			 or 15 of the Settlement and inserting Restoration Flows,
			 pursuant to this part;
						(ii)by
			 striking Interim Flows or before Restoration
			 Flows; and
						(iii)by
			 striking the Interim Flows or Restoration Flows or is intended to
			 otherwise facilitate the Water Management Goal, as described in the
			 Settlement and inserting Restoration Flows; and
						(B)in paragraph (2)—
						(i)by
			 striking except as provided in paragraph 16(b) of the Settlement
			 after Friant Division long-term contractor; and
						(ii)by
			 striking the Interim Flows or Restoration Flows or to facilitate the
			 Water Management Goal and inserting Restoration
			 Flows.
						211.RepealSection 10011 of the San Joaquin River
			 Restoration Settlement Act (Public Law
			 111–11) is repealed.
			212.Water supply
			 mitigationSection 10202(b) of
			 the San Joaquin River Restoration Settlement Act (Public Law
			 111–11) is amended—
				(1)in paragraph (1),
			 by striking the Interim or Restoration Flows authorized in part I of
			 this subtitle and inserting Restoration Flows authorized in this
			 part;
				(2)in paragraph (2),
			 by striking the Interim or Restoration Flows authorized in part I of
			 this subtitle and inserting Restoration Flows authorized in this
			 part; and
				(3)in paragraph
			 (3)—
					(A)in subparagraph
			 (A), by striking meet the Restoration Goal as described in part I of
			 this subtitle and inserting recover Restoration Flows as
			 described in this part;
					(B)in subparagraph
			 (C)—
						(i)by
			 striking the Interim or Restoration Flows authorized in part I of this
			 subtitle and inserting Restoration Flows authorized in this
			 part; and
						(ii)by
			 striking , and for ensuring appropriate adjustment in the recovered
			 water account pursuant to section 10004(a)(5).
						213.Additional
			 AuthoritiesSection 10203 of
			 the San Joaquin River Restoration Settlement Act (Public Law
			 111–11) is amended—
				(1)in subsection
			 (b)—
					(A)by striking
			 section 10004(a)(4) and inserting section
			 10004(a)(3); and
					(B)by striking
			 , provided and all that follows through section
			 10009(f)(2); and
					(2)by striking
			 subsection (c).
				IIIRepayment
			 contracts and acceleration of repayment of construction costs
			301.Repayment
			 contracts and acceleration of repayment of construction costs
				(a)Conversion of
			 contracts
					(1)Not later than 1
			 year after enactment, the Secretary of the Interior, upon request of the
			 contractor, shall convert all existing long-term Central Valley Project
			 contracts entered under subsection (e) of section 9 of the Act of August 4,
			 1939 (53 Stat. 1196), to a contract under subsection (d) of section 9 of said
			 Act (53 Stat. 1195), under mutually agreeable terms and conditions.
					(2)Upon request of
			 the contractor, the Secretary is further authorized to convert, not later than
			 1 year after enactment, any Central Valley Project long-term contract entered
			 under subsection (c)(2) of section 9 of the Act of August 4, 1939 (53 Stat.
			 1194), to a contract under subsection (c)(1) of section 9 of said Act, under
			 mutually agreeable terms and conditions.
					(3)All contracts
			 entered into pursuant to paragraph (1) shall—
						(A)require the
			 repayment, either in lump sum or by accelerated prepayment, of the remaining
			 amount of construction costs identified in the most current version of the
			 Central Valley Project Schedule of Irrigation Capital Allocations by
			 Contractor, as adjusted to reflect payments not reflected in such schedule, and
			 properly assignable for ultimate return by the contractor, no later than
			 January 31, 2013, or if made in approximately equal annual installments, no
			 later than January 31, 2016; such amount to be discounted by the Treasury Rate.
			 An estimate of the remaining amount of construction costs as of January 31,
			 2013, as adjusted, shall be provided by the Secretary of the Interior to each
			 contractor no later than 180 days after enactment;
						(B)require that,
			 notwithstanding subsection (c)(2), construction costs or other capitalized
			 costs incurred after the effective date of the converted contract or not
			 reflected in the schedule referenced in subparagraph (A), and properly
			 assignable to such contractor, shall be repaid in not more than 5 years after
			 notification of the allocation if such amount is a result of a collective
			 annual allocation of capital costs to the contractors exercising contract
			 conversions under this subsection of less than $5,000,000. If such amount is
			 $5,000,000 or greater, such cost shall be repaid as provided by applicable
			 reclamation law, provided that the reference to the amount of $5,000,000 shall
			 not be a precedent in any other context; and
						(C)provide that power
			 revenues will not be available to aid in repayment of construction costs
			 allocated to irrigation under the contract.
						(4)All contracts
			 entered into pursuant to paragraph (2) shall—
						(A)require the
			 repayment in lump sum of the remaining amount of construction costs identified
			 in the most current version of the Central Valley Project Schedule of Municipal
			 and Industrial Water Rates, as adjusted to reflect payments not reflected in
			 such schedule, and properly assignable for ultimate return by the contractor,
			 no later than January 31, 2016. An estimate of the remaining amount of
			 construction costs as of January 31, 2016, as adjusted, shall be provided by
			 the Secretary of the Interior to each contractor no later than 180 days after
			 enactment; and
						(B)require that,
			 notwithstanding subsection (c)(2), construction costs or other capitalized
			 costs incurred after the effective date of the contract or not reflected in the
			 schedule referenced in subparagraph (A), and properly assignable to such
			 contractor, shall be repaid in not more than 5 years after notification of the
			 allocation if such amount is a result of a collective annual allocation of
			 capital costs to the contractors exercising contract conversions under this
			 subsection of less than $5,000,000. If such amount is $5,000,000 or greater,
			 such cost shall be repaid as provided by applicable reclamation law, provided
			 that the reference to the amount of $5,000,000 shall not be a precedent in any
			 other context.
						(b)Final
			 adjustmentThe amounts paid pursuant to subsection (a) shall be
			 subject to adjustment following a final cost allocation by the Secretary of the
			 Interior upon completion of the construction of the Central Valley Project. In
			 the event that the final cost allocation indicates that the costs properly
			 assignable to the contractor are greater than what has been paid by the
			 contractor, the contractor shall be obligated to pay the remaining allocated
			 costs. The term of such additional repayment contract shall be no less than 1
			 year and no more than 10 years, however, mutually agreeable provisions
			 regarding the rate of repayment of such amount may be developed by the parties.
			 In the event that the final cost allocation indicates that the costs properly
			 assignable to the contractor are less than what the contractor has paid, the
			 Secretary of the Interior is authorized and directed to credit such overpayment
			 as an offset against any outstanding or future obligation of the
			 contractor.
				(c)Applicability of
			 certain provisions
					(1)Notwithstanding
			 any repayment obligation under subsection (a)(3)(B) or subsection (b), upon a
			 contractor’s compliance with and discharge of the obligation of repayment of
			 the construction costs as provided in subsection (a)(3)(A), the ownership and
			 full-cost pricing limitations of any provision of Federal reclamation law shall
			 not apply to lands in such district.
					(2)Notwithstanding
			 any repayment obligation under paragraph (3)(B) or paragraph (4)(B) of
			 subsection (a), or subsection (b), upon a contractor’s compliance with and
			 discharge of the obligation of repayment of the construction costs as provided
			 in paragraphs (3)(A) and (4)(A) of subsection (a), such contractor shall
			 continue to pay applicable operation and maintenance costs and other charges
			 applicable to such repayment contracts pursuant to the then-current
			 rate-setting policy and applicable law.
					(d)Certain
			 repayment obligations not alteredImplementation of the
			 provisions of this section shall not alter the repayment obligation of any
			 other long-term water service or repayment contractor receiving water from the
			 Central Valley Project, or shift any costs that would otherwise have been
			 properly assignable to any contractors absent this section, including
			 operations and maintenance costs, construction costs, or other capitalized
			 costs incurred after the date of enactment of this Act, to other such
			 contractors.
				(e)Statutory
			 interpretationNothing in this part shall be construed to affect
			 the right of any long-term contractor to use a particular type of financing to
			 make the payments required in paragraph (3)(A) or paragraph (4)(A) of
			 subsection (a).
				(f)Definition of
			 treasury rateFor purposes of this section, Treasury
			 Rate shall be defined as the 20-year Constant Maturity Treasury rate
			 published by the United States Department of the Treasury as of October 1,
			 2012.
				IVBay-Delta
			 Watershed water rights preservation and protection
			401.Water rights
			 and area-of-origin protectionsNotwithstanding the provisions of this Act,
			 Federal reclamation law, or the Endangered Species Act of 1973 (16 U.S.C. 1531 et
			 seq.)—
				(1)the Secretary of the Interior
			 (Secretary) is directed, in the operation of the Central Valley
			 Project, to strictly adhere to State water rights law governing water rights
			 priorities by honoring water rights senior to those belonging to the Central
			 Valley Project, regardless of the source of priority;
				(2)the Secretary is
			 directed, in the operation of the Central Valley Project, to strictly adhere to
			 and honor water rights and other priorities that are obtained or exist pursuant
			 to the provisions of California Water Code sections 10505, 10505:5, 11128,
			 11460, and 11463; and sections 12200 to 12220, inclusive; and
				(3)any action that affects the diversion of
			 water or involves the release of water from any Central Valley Project water
			 storage facility taken by the Secretary or the Secretary of the Department of
			 Commerce to conserve, enhance, recover, or otherwise protect any species listed
			 under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) shall be
			 applied in a manner that is consistent with water right priorities established
			 by State law.
				402.Sacramento
			 River settlement contractsIn
			 the implementation of the Endangered Species Act of 1973 (16 U.S.C. 1531 et
			 seq.), in the Bay-Delta and on the Sacramento River, the
			 Secretary and the Secretary of Commerce are directed to apply any limitations
			 on the operation of the Central Valley Project or to formulate any
			 reasonable prudent alternative associated with the operation of
			 the Central Valley Project in a manner that strictly adheres to and applies the
			 water rights priorities for Project Water and Base
			 Supply provided for in the Sacramento River Settlement Contracts.
			 Article 3(i) of the Sacramento River Settlement Contracts shall not be utilized
			 by the United States as means to provide shortages to the Sacramento River
			 Settlement Contracts that are different than those provided for in Article 5(a)
			 of those contracts.
			403.Sacramento
			 River Watershed Water Service Contractors
				(a)In
			 generalSubject to subsection (b) and the absolute priority of
			 the Sacramento River Settlement Contractors to Sacramento River supplies over
			 Central Valley Project diversions and deliveries to other contractors, the
			 Secretary is directed, in the operation of the Central Valley Project, to
			 allocate water provided for irrigation purposes to existing Central Valley
			 Project agricultural water service contractors within the Sacramento River
			 Watershed in compliance with the following:
					(1)Not less than 100%
			 of their contract quantities in a Wet year.
					(2)Not less than 100%
			 of their contract quantities in an Above Normal year.
					(3)Not less than 100%
			 of their contract quantities in a Below Normal year.
					(4)Not less than 75%
			 of their contract quantities in a Dry year.
					(5)Not less than 50%
			 of their contract quantities in a Critically Dry year.
					(b)Protection of
			 municipal and industrial suppliesNothing in subsection (a) shall
			 be deemed to (i) modify any provision of a water service contract that
			 addresses municipal and industrial water shortage policies of the Secretary,
			 (ii) affect or limit the authority of the Secretary to adopt or modify
			 municipal and industrial water shortage policies, (iii) affect or limit the
			 authority of the Secretary to implement municipal and industrial water shortage
			 policies, or (iv) affect allocations to Central Valley Project municipal and
			 industrial contractors pursuant to such policies. Neither subsection (a) nor
			 the Secretary’s implementation of subsection (a) shall constrain, govern or
			 affect, directly or indirectly, the operations of the Central Valley Project’s
			 American River Division or any deliveries from that Division, its units or its
			 facilities.
				(c)DefinitionsIn
			 this section:
					(1)The term
			 existing Central Valley Project agricultural water service contractors
			 within the Sacramento River Watershed means water service contractors
			 within the Shasta, Trinity, and Sacramento River Divisions of the Central
			 Valley Project, that have a water service contract in effect, on the date of
			 the enactment of this section, that provides water for irrigation.
					(2)The year type
			 terms used in subsection (a) have the meaning given those year types in the
			 Sacramento Valley Water Year Type (40–30–30) Index.
					404.No redirected
			 adverse impactsThe Secretary
			 shall insure that there are no redirected adverse water supply or fiscal
			 impacts to those within the Sacramento River or San Joaquin River watershed or
			 to the State Water Project arising from the Secretary’s operation of the
			 Central Valley Project to meet legal obligations imposed by or through any
			 State or Federal agency, including, but not limited to those legal obligations
			 emanating from the Endangered Species Act of 1973 (16 U.S.C. 1531 et
			 seq.) or this Act, or actions or activities implemented to meet
			 the twin goals of improving water supply or addressing environmental needs of
			 the Bay Delta.
			VMiscellaneous
			501.PrecedentCongress finds and declares that—
				(1)coordinated
			 operations between the Central Valley Project and the State Water Project,
			 previously requested and consented to by the State of California and the
			 Federal Government, require assertion of Federal supremacy to protect existing
			 water rights throughout the system; and
				(2)these
			 circumstances are unique to California.
				Therefore,
			 nothing in this Act shall serve as precedent in any other State.
	
		
			Passed the House of
			 Representatives February 29, 2012.
			Karen L. Haas,
			Clerk
		
	
	
		March 5, 2012
		Read the second time and placed on the
		  calendar
	
